46 F.3d 1137
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.UNITED STATES of America, Appellee,v.Richard Kevin SMITH, Appellant.United States of America, Appellee,v.Harace Andrew Counts, Appellant.
No. 94-2702, No. 94-2666.
United States Court of Appeals,Eighth Circuit.
Submitted:  Jan. 11, 1995.Filed:  Jan. 23, 1995.

Before BOWMAN, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Richard Smith and Harace Counts appeal from the final judgments entered in the district court1 following their guilty pleas.  Each challenges his sentence as violative of the Eighth Amendment, and Counts appeals the denial of his post-sentence motion to withdraw his guilty plea.


2
Having reviewed the arguments raised by Smith and Counts, we conclude that they are without merit and do not require further discussion or consideration.


3
The convictions are affirmed.



1
 The Honorable Russell G. Clark, Senior United States District Judge for the Western District of Missouri